Citation Nr: 0104867	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
for migraine headaches on an extraschedular basis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to 
January 1989.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The veteran's service-connected migraine headaches, 
for which the maximum schedular evaluation is in 
effect, have interfered with employment but are not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.

2. The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful 
employment consistent with his education and training.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent 
for migraine headaches on an extraschedular basis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code 8100 (2000).


2. The criteria for a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19, and Part 4 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Migraine Headaches

The veteran seeks a rating in excess of 50 percent for 
his service-connected migraine headaches.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings represent, as 
far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability.  Where, as here, 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), which applies to all pending claims for VA 
benefits and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA; VA is not 
required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The VCAA provides for 
VA to arrange for a medical examination and opinion, in 
certain circumstances and requires VA to notify the 
claimant of efforts to obtain certain types of records or 
records identified by the claimant, in certain 
circumstances.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).

In the veteran's case, the Board finds that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence to substantiate his claims.  The veteran has not 
identified any evidence which would be relevant to his 
claims which has not been obtained by the RO.  The 
veteran has been afforded VA examinations to assess the 
severity and effects on his functioning of his service 
connected disabilities, and the Board finds that those 
examinations were adequate for rating purposes.  The 
Board finds that further assistance to the veteran is not 
required by the VCAA.

Migraine headaches are rated in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The 50 percent rating, 
which is the highest schedular evaluation available, is 
warranted for very frequent completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability.  Because the veteran is in receipt of the 
maximum evaluation for migraine headaches provided by the 
rating schedule, the Board must consider the possibility 
of a referral of this case for consideration of an 
extraschedular rating.  

Applicable regulations provide that ratings shall be 
based as far as practicable upon the average impairment 
of earning capacity, with the additional proviso that the 
Secretary shall adjust the schedule of ratings from time 
to time in accordance with experience.  To accord justice 
to the exceptional case where the schedular evaluations 
are found to be inadequate, the Undersecretary for 
Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively 
to the service connected disability.  The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as 
to render impractical the application of regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2000).

During a personal hearing in July 1999, the veteran 
testified that his service-connected migraine headaches 
were so severe that they not only interfered with his 
employment, they precluded him from obtaining or 
maintaining any more than part-time or seasonal jobs.  At 
the time of the hearing, the veteran was not employed, 
but rather was a full-time student at a community 
college, studying visual communications in an associate 
of arts degree program through a VA vocational 
rehabilitation program.  In August 1998, a VA counseling 
psychologist found that vocational rehabilitation of the 
veteran was feasible and the prognosis for successful 
completion of the vocational rehabilitation program was 
decent.  Prior to commencement of his community college 
education and training, the veteran's recent employment 
had included summer positions at a horse riding center as 
trail guide and at an amusement park as a train driver 
and as an employee of his brother in the construction of 
a house. 

In addition to the transcript of the hearing, the 
evidence of record includes recent VA outpatient records; 
reports of VA neurologic examinations, performed in April 
1997 and March 1998; statements from the veteran's former 
employers; and the veteran's VA vocational rehabilitation 
and education folder.  

VA outpatient records show treatment for headaches with 
medication. The records do not show any recent 
hospitalization for headaches.

In April 1997, following a VA neurologic examination, the 
examiner stated that the veteran, who was working for his 
brother, would not be able to have any gainful employment 
because of his headaches.  That opinion, however, was 
based primarily on history related by the veteran at that 
time and without review of the evidence in his claims 
file.  The veteran himself, as noted below, later 
admitted that headaches would not preclude him from 
engaging in gainful employment. 

A second VA neurologic examination was performed in March 
1998.  The examiner in 1998 found that, due to frequent 
headaches, the veteran was limited in his ability to 
work.  The examiner did not report that substantial 
gainful employment was precluded by headaches.  The 
examiner's conclusion was based not only on an interview 
with and a examination of the veteran, but a review of 
the veteran's claims folder which had made available to 
the examiner.  The Board finds that the examiner in 1998 
had more information concerning the veteran than the 
examiner in 1997 and thus his opinion has greater weight 
than the opinion of the examiner in April 1997.  In any 
event, both opinions were rendered before the veteran 
enrolled in the community college and completed his 
course of education and training.

In September 1997, the veteran's employer at the horse 
riding center stated that the veteran was a hard worker 
when he was able to work, but he would not hire the 
veteran on a full-time permanent basis, due to the 
headaches which caused him to miss work.  In July 1998, 
the veteran's brother, for whom he had worked building a 
house, stated that, if he had a business, he would not 
hire the veteran, because he was not dependable when he 
was unable to work due to headaches.  

The records of the veteran's participation in the VA 
vocational rehabilitation program show that he 
successfully completed that program in 2 years, despite 
having headaches, and graduated in May 2000 from the 
community college with an associate's degree in visual 
communications.

While the evidence clearly shows that the veteran 
continues to have headaches, which, prior to his 
vocational rehabilitation, interfered with employment, 
the evidence does not show that the veteran's migraine 
headaches are in any way exceptional or unusual.  He has 
a severe, chronic headache disorder, for which he is 
compensated at the maximum schedular rate. The 
manifestations of the veteran's headache disability are 
essentially those contemplated by the current schedular 
evaluation.  In the absence of any evidence that the 
veteran's migraine headaches are exceptional or unusual, 
the Board concludes that the disability picture presented 
by the veteran's headaches is not so exceptional or 
unusual as to render impractical the application of 
regular schedular standards, and thus a referral for an 
evaluation on an extraschedular basis is not warranted. 
The Board is therefore not required to remand this matter 
to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Total Rating

The veteran also seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The evidence concerning his recent 
employment history and his vocational rehabilitation are 
set forth above.

VA may grant a total rating for compensation purposes 
based on unemployability where the evidence shows that 
the veteran, by reason of his service-connected 
disabilities, is precluded from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent.  Where the veteran's disabilities 
result from common etiology or a single accident, they 
will be considered as a single disability.  38 C.F.R. 
§ 4.16(a).  

Substantially gainful employment is that which is 
ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular 
occupation in the community where the employee resides.  
VA Adjudication Manual, M21-1, Part VI, Para. 7.14(a) 
(Chg. 52, August 26, 1996).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

The consideration as to whether the veteran is 
unemployable is also a subjective one, that is one based 
upon the veteran's actual industrial impairment, not 
merely the level of industrial impairment experienced by 
the average person.  Hatlestad, v. Derwinski, 1 Vet. App. 
164 (1991); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Advancing age and non-service connected disabilities may 
not be considered in the determination of whether a 
veteran is entitled to a total disability rating for 
compensation purposes based upon individual 
unemployability.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating for service connected disability 
in itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In addition to the 50 percent rating for his service-
connected migraine headaches, the veteran has a 10 
percent rating for his service-connected tinnitus.  
Although rated separately, they reportedly arose from the 
same head injury in service.  As such, they are 
considered a single disability, evaluated as 60 percent 
disabling.  While such a rating is sufficient to meet 
schedular criteria under 38 C.F.R. § 4.16(a), it is not 
dispositive of the issue.  The Board must still determine 
whether the veteran is, in fact, unemployable due to 
those disabilities.  

On his application for increased compensation for claimed 
unemployability, the veteran stated that he last worked 
in August 1998.  In August 2000, in an interview with his 
VA counseling psychologist, the veteran stated that he 
was looking for work in the field of visual 
communications, after receiving his degree from the 
community college.  The psychologist noted that the 
veteran indicated that he was looking for work in the 
town of Tomah, Wisconsin, but that was limiting the 
veteran's options for employment.

During his hearing at the RO, the veteran stated that he 
had headaches which occurred on a daily basis but 4 to 5 
times a week he had severe exacerbations which generally 
lasted between 8 and 9 hours and which were completely 
prostrating in nature.  He was, however, able to complete 
the degree program at the community college, which, as 
the hearing officer noted in his decision, required the 
ability to concentrate.  Although he also has tinnitus, 
he has not contended that tinnitus prevents him from 
working.  

While the veteran's participation in and successful 
completion of an associate's degree program does not 
preclude a grant of total disability evaluation, it 
suggests that the veteran's service-connected 
disabilities are not of such severity as to prevent him 
from obtaining and retaining substantially gainful 
employment.  Indeed, despite his reports that severe 
headaches debilitated him during most days, he completed 
his course work with grades which were well above 
average.  In fact, he had a perfect 4.0 during his final 
semester.  Such achievements are commendable and enhance 
his employment prospects.  Significantly, during an 
annual interview with his VA psychologist in August 2000, 
the veteran stated explicitly that his service-connected 
disabilities would not prevent employment.  The Board 
also notes that, during a counseling session in April 
1999, the veteran acknowledged that his claim of 
entitlement to unemployability benefits had been made in 
case his condition worsened and he could not work.  It 
must be emphasized, however, that a total rating under 
38 C.F.R. § 4.16 is not prospective in nature but is 
intended to compensate a veteran who is in fact unable to 
work by reason of service-connected disabilities.  
Inasmuch as the evidence does not show that the veteran 
is disabled to that degree by headaches and tinnitus, 
entitlement to a total disability evaluation is not 
established. 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19.

As the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991). 



ORDER

The appeal is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

